SET ASIDE AND REMAND; and Opinion Filed May 1, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00442-CV

                 IN THE INTEREST OF M.B.S. AND C.A.S., CHILDREN

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-56512-2013

                            MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Brown and Stoddart
                                  Opinion by Justice Brown
       Before the Court is the parties’ joint motion in accordance with their settlement

agreement. We grant the parties’ motion and, pursuant to their agreement, we set aside the trial

court’s December 23, 2014 divorce decree and remand the case to the trial court for entry of

judgment in accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE

150442F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF M.B.S. AND                       On Appeal from the 199th Judicial District
C.A.S., CHILDREN                                    Court, Collin County, Texas.
                                                    Trial Court Cause No. 199-56512-2013.
No. 05-15-00442-CV                                  Opinion delivered by Justice Brown.
                                                    Chief Justice Wright and Justice Stoddart,
                                                    participating.

      In accordance with this Court’s opinion of this date, we SET ASIDE the trial court’s
December 23, 2014 divorce decree and REMAND this case to the trial court for entry of
judgment in accordance with the parties’ agreement.

       We ORDER that the parties bear their own costs of this appeal.


Judgment entered this 1st day of May, 2015.




                                              –2–